Title: From Thomas Jefferson to Lucy Ludwell Paradise, 29 May 1786
From: Jefferson, Thomas
To: Paradise, Lucy Ludwell



Paris May 29. 1786.

I have been honoured, my dear Madam, with your letter of the 5th. instant, and embrace the first opportunity which has offered by a private hand of sending to Mr. Paradise letters for Virginia. I shall be happy to hear he is gone there, because I believe he will be happier there than in England. It is a country where a rational and studious man may follow his inclinations with less interruption, and where a warm heart will meet with more genuine returns of friendship than in Europe. These circumstances would induce me to hope yourself and Miss Paradise would also like it. But against these we must reckon a greater simplicity of manners, and a good degree of solitude more than you have been used to. The best means of getting an idea of this would be the fixing yourself a while in a country situation in England; where the state of society probably resembles that of your own country. If on trial you should like such a situation, you may safely venture to Virginia. If it be your purpose in all events to go to that country, I should suppose the sooner you go, the better; because you would doubtless prefer the settling your daughter in the same country with yourself, and she is now of that age when the affections will not await the movements of the parent. These may become engaged, and may occasion greater pain to you both, and greater inconveniencies than those which would attend an early departure to America. I can safely assure you that you will find the state of domestic society there infinitely more replete with happiness than it is in Europe. Mr. Paradise’s dislike of thunder storms will oblige you to settle in some interior part of the country where the manners will resemble still less those of Europe, and where the band of family society is drawn still closer. However he will have a great extent of country, a great variety of societies to chuse among and prepare a settlement for you. That he may make a choice which shall be agreeable to you and that it may be followed with every circumstance of felicity to you both and to the young ladies is the sincere wish of, dear Madam, your most obedient & most humble servt.,

Th: Jefferson

